Citation Nr: 0315327	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for the service-
connected low back strain.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from January 1972 to 
November 1973.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, the record contains absolutely no reference to 
the VCAA as it pertains to the issue of entitlement to a 
compensable evaluation for low back strain (a May 2001 letter 
had informed him of the application of the VCAA to an 
unrelated claim).  In this regard, the Board would observe 
that the Supplemental Statements of the Case provided the 
veteran in May and August 2001, and in April 2003, well after 
the enactment of the VCAA, did not contain laws and 
regulations pertaining to the VCAA, including 38 C.F.R. § 
3.159, the regulation enacted to implement the VCAA.  While 
the Board acknowledges that a recent decision from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) clearly stated that the Board is permitted to 
consider law not considered by the RO, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which required the 
Board to provide the notice required by 38 U.S.C.A. § 5103(a) 
and provided a claimant not less than 30 days to respond to 
the notice was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided the claimant one year to submit 
evidence.  See Disabled American Veterans et. al. Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Thus, it appears 
that at this point in time notice of the VCAA to the veteran 
in this case must originate from the RO.  

The RO must provide the veteran and his 
representative with notice of the 
provisions of the VCAA as they pertain to 
the issue of entitlement to a compensable 
evaluation for low back strain.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




